                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


NOKIA TECHNOLOGIES OY,

  Plaintiff,
                                                      CIVIL ACTION NO.
      v.
                                                      _5:19-cv-00427-BO_________________
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC                 JURY TRIAL DEMANDED
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

  Defendants.

           SECOND JOINT MOTION TO AMEND THE SCHEDULING ORDER

         The parties respectfully submit this second joint motion to amend the scheduling order

[DE-23]. Nokia Technologies OY (“Nokia”) and Lenovo (United States), Inc. have filed briefs

regarding a schedule for claim and prior art reduction. See [DE-25, 27, 29, and 30]. The Court’s

decision on this issue has implications for the parties’ infringement and invalidity contentions.

         On March 13, 2020, the Court granted the parties’ joint motion to amend the scheduling

order, extending the deadlines to serve preliminary infringement and invalidity contentions by

two weeks.      [DE-33].   The parties respectfully request that the Court further extend the

infringement and invalidity contention deadlines as follows:

Event:                                   Current Deadline:        Second Amended Deadline:

Disclosure of Asserted Claims and        March 30, 2020           April 13, 2020
Preliminary Infringement
Contentions and associated document
production (LCR 303.1 and 303.2)
Preliminary Invalidity Contentions       June 12, 2020            June 26, 2020
and associated document production
(LCR 303.3 and 303.4)




           Case 5:19-cv-00427-BO Document 36 Filed 03/27/20 Page 1 of 5
       In light of this request for a further extension, Nokia also modifies its proposed claim

reduction schedule to shorten the window between receiving invalidity contentions and

narrowing its asserted claims from 40 days (as currently proposed) to 20 days.

       The parties further request that all other deadlines and proposals remain unchanged.




          Case 5:19-cv-00427-BO Document 36 Filed 03/27/20 Page 2 of 5
Date: March 27, 2020               Respectfully submitted,

                                   /s/ Theodore Stevenson, III
                                   Theodore Stevenson, III
                                   TX State Bar No. 19196650
                                   Warren Lipschitz
                                   TX State Bar No. 24078867
                                   Albert M. Suarez IV
                                   TX State Bar No. 24113094
                                   MCKOOL SMITH, PC
                                   300 Crescent Court, Suite 1500
                                   Dallas, TX 75201
                                   Telephone: (214) 978-4000
                                   Telecopier: (214) 978-4044
                                   Email: tstevenson@mckoolsmith.com

                                   COUNSEL FOR PLAINTIFF NOKIA
                                   TECHNOLOGIES OY


                                   /s/ Matthew P. McGuire
                                   Matthew P. McGuire
                                   N.C. State Bar. No. 20048
                                   ALSTON & BIRD LLP
                                   555 Fayetteville Street, Suite 600
                                   Raleigh, NC 27601
                                   Telephone: (919) 862-2200
                                   Facsimile: (919) 862-2260
                                   E-mail: matt.mcguire@alston.com

                                   LOCAL CIVIL RULE 83.1(D) COUNSEL
                                   FOR PLAINTIFF NOKIA TECHNOLOGIES OY



                                   /s/ Jacob S. Wharton
                                   Hayden J. Silver III, NCSB No. 10037
                                   WOMBLE BOND DICKINSON (US) LLP
                                   555 Fayetteville Street, Suite 1100
                                   PO Box 831
                                   Raleigh, North Carolina 27601
                                   Telephone: (919) 755-2188
                                   Facsimile: (919) 755-6099
                                   E-mail: Jay.Silver@wbd-us.com

                                   Jacob S. Wharton, NCSB No. 37421




        Case 5:19-cv-00427-BO Document 36 Filed 03/27/20 Page 3 of 5
                           Ana J. Friedman, NCSB No. 53117
                           WOMBLE BOND DICKINSON (US) LLP
                           One West 4th Street
                           Winston-Salem, North Carolina 27101
                           Telephone: (336) 747-6609
                           Facsimile: (336) 726-6985
                           E-mail: Jacob.Wharton@wbd-us.com

                           /s/ Sarah R. Frazier
                           William F. Lee
                           Richard W. O’Neill
                           Timothy D. Syrett
                           Sarah R. Frazier
                           WILMER CUTLER PICKERING HALE AND
                           DORR LLP
                           60 State Street
                           Boston, MA 02109
                           Telephone: (617) 526-6000

                           Todd Zubler
                           WILMER CUTLER PICKERING HALE AND
                           DORR LLP
                           1875 Pennsylvania Avenue NW
                           Washington, DC 20006
                           Telephone: (202) 663-6000

                           Counsel for Lenovo (United States) Inc.




Case 5:19-cv-00427-BO Document 36 Filed 03/27/20 Page 4 of 5
                                CERTIFICATE OF SERVICE



       This is to certify that this day, March 27, 2020, I electronically filed the foregoing

Second Joint Motion to Amend the Scheduling Order with the Clerk of Court using the

CM/ECF system which will send notification of such filing and effectuate service to counsel of

record in this matter.




                                              /s/ Matthew P. McGuire
                                              Matthew P. McGuire
                                              N.C. State Bar. No. 20048
                                              ALSTON & BIRD LLP
                                              555 Fayetteville Street, Suite 600
                                              Raleigh, NC 27601
                                              Telephone: (919) 862-2200
                                              Facsimile: (919) 862-2260
                                              E-mail: matt.mcguire@alston.com

                                              LOCAL CIVIL RULE 83.1(D) COUNSEL
                                              FOR PLAINTIFF NOKIA TECHNOLOGIES OY




           Case 5:19-cv-00427-BO Document 36 Filed 03/27/20 Page 5 of 5
